Gilbert and Bell, JJ.,
dissenting. The plaintiffs made returns of their property at valuations clearly stated by them, and thus admitted to be fair. In these circumstances, they should not have relief in equity to avoid the assessments made by the city authorities, without tendering the amounts due and payable under their own valuations. Conceivably the assessors might reduce the valuations as stated in such returns, but it is not insisted that any such reduction should be made. So far as appears, the plaintiffs are merely complaining of the act of the assessors in raising such valuations. Under the facts of this case, a tender of the tax due upon the valuations stated in the returns should have been made. Linder v. Watson, 151 Ga. 455 (2) (107 S. E. 62); People’s National Bank v. Marye, 191 U. S. 272, 287 (24 Sup. Ct. 68, 48 L. ed. 180); Raymond v. Chicago Union Traction Co., 207 U. S. 20, 38 (28 Sup. Ct. 15, 52 L. ed. 78). The present case is distinguished from cases where an assessment is made under a void statute or ordinance, or the property is not at all subject to be taxed or assessed as claimed. Cf. City of Camilla v. Cochran, 160 Ga. 424 (supra); Norwood v. Baker, 172 U. S. 269, 292 (supra).
Furthermore, the plaintiffs failed to avail themselves of their legal remedies. When the taxing authorities refused to give the plaintiffs a hearing, mandamus was a remedy open to each of the plaintiffs to compel a hearing. Schlesinger v. Atlanta, 161 Ga. 148, 165 (129 S. E. 861); Garrison v. Toccoa Power Co., 177 Ga. 850 (171 S. E. 564); Coxe v. Salomon, 188 Ill. 571 (59 N. E. 422); White v. Raymond, 188 Ill. 298 (58 N. E. 976); Curless v. Watson, 54 Ind. App. 110 (100 N. E. 576); Bistor v. Board of Assessors, 346 Ill. 362 (179 N. E. 120); Marion Mfg. Co. v. Board of Commissioners, 189 N. C. 99 (126 S. E. 114). The assessments were not void because the assessors or other officials refused to allow a hearing, but were merely erroneous or irregular. The plaintiffs, having failed to proceed at law at the proper stage, should not now be permitted to treat the assessments as void and to cut across them by a petition in equity. Equity is not a remedy to cure hard*329ships resulting from failure to pursue a proper legal remedy at the proper time. In such case the rule is not changed because many are in the same situation; although in some cases a court of equity may entertain a petition by several having a common right, for the purpose of avoiding a multiplicity of suits, when one alone could not thus proceed. Mayor &c. of Gainesville v. Dean, 124 Ga. 750 (53 S. E. 183); Sanders v. Gainesville, 141 Ga. 441 (81 S. E. 215); Wilkins v. Savannah, 152 Ga. 638 (111 S. E. 42). Eor the reasons stated, if not for others, the petition failed’ to state a cause of action, and should have been dismissed on general demurrer.